Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are presented for examination.

Allowable Subject Matter
Claims 2-5, 7, and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 6 recite the limitation “patching old version of the software data in a client device with new version of the software data by using the difference related information”.  There is insufficient antecedent basis for “the difference related information”.
Claim 2 and 7 recite the limitation ” the compressed data stream further comprises compression information comprising conditions for performing the compression”. There is insufficient antecedent basis for “the compression”.
Dependent Claims 3-5 and 8-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parser configured to …”, “an information identifier configured to…”,  in claim 6, “The software update agent device … further configured to” in claim 7 and “a resume patch identifier configured to” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20150277897 A1), in view of YU (US 20070050675 A1), further in view of Meller (US 20040267833 A1).

Regarding Claim 1, Deng (US 20150277897 A1) teaches
A method for patching software through a software update agent device, the method comprises: 
According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Para [0105], Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list); 
identifying a partition and blocks in the partition from the extracted difference related information (Para [0044], wherein, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables); 
patching old version of the software data in a client device with new version of the software data by using the difference related information of old and new versions of the software data for the blocks in the identified partition (para [0108], Decompressing said differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to said differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal to complete the upgrade).

Deng did not specifically teach

wherein, the block is a data obtained by dividing all data of the partition by a predetermined block size in case of the program and kernel, and the block is a data obtained by dividing each file data composed of the filesystem by the block size, in case of the filesystem;
wherein, the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data.

However, YU (US 20070050675 A1) teaches
wherein, the partition comprises at least more than one of blocks, and is distinguished according to a program, a kernel, or a filesystem (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system); 
wherein, the block is a data obtained by dividing all data of the partition by a predetermined block size in case of the program and kernel, and the block is a data obtained by dividing each file data composed of the filesystem by the block size, in case of the filesystem (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s teaching to Yu’s in order to store a boot loader, a Linux kernel, a mini root file system in to separate block by dividing the memory into separate blocks (Para [0012]).

Deng and Yu did not specifically teach
wherein, the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data.

However, Meller (US 20040267833 A1) teaches
wherein, the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate modified version by applying conversion element to old version, and generating package including element and modified delta based on modified version (Meller [Summary]).

Regarding Claim 6, Deng (US 20150277897 A1) teaches
A software update agent device, comprises:
 a parser configured to parse software related information between old and new versions of a specific software data, and extracting difference related information for old and new versions of the software data (Para [0104], According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Para [0105], Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list);
an information identifier configured to identify a partition and at least one or more blocks in the partition from the extracted difference related information  (Para [0044], wherein, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables);
a patch processor configured to generate new version of the software data from old version of the software data existing in a client device by using difference related information of old and new versions of the software data for the at least one or more blocks in the identified partition (para [0108], Decompressing said differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to said differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal to complete the upgrade).

Deng did not specifically teach
wherein, the partition comprises at least more than one of blocks, and is distinguished from a program, a kernel, or a filesystem, and each of the block is, in case of the program and kernel, a data obtained by dividing entire data of the partition by a predetermined block size, each of the block is in case of the filesystem, the data obtained by dividing each file data composed of the file system by the block size, wherein the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data.


wherein, the partition comprises at least more than one of blocks, and is distinguished from a program, a kernel, or a filesystem (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system); 
and each of the block is, in case of the program and kernel, a data obtained by dividing entire data of the partition by a predetermined block size, each of the block is in case of the filesystem, the data obtained by dividing each file data composed of the file system by the block size (Para [0012], Referring to FIG. 2, the method for restoring a booted system is to divide a flash memory of a device into four blocks, and stores a boot loader, a Linux kernel, a mini root file system and a user root file system of an embedded Linux system into the separate blocks, and the blocks stored with the boot loader, the Linux kernel and the mini root file system are set as read-only blocks, and the block stored with the user root file system is set as a read/write block, so that users can write other application programs such as JFFS2, EXT2 and EXT3 into the user root file system, and adds a detect program to the mini root file system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s teaching to Yu’s in order to store a boot loader, 

Deng and Yu did not specifically teach
wherein the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data..

However, Meller (US 20040267833 A1) teaches
wherein the difference related information comprises a differential data stream generated for the at least more than one of blocks with one of Equal, Insert or Mod determined by comparing each of corresponding blocks for old and new versions of the software data (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate 

Regarding Claim 8, Deng, Yu and Meller teach
The software update agent device of Claim 6.

Deng and Yu did not specifically teach 
wherein the differential data stream is generated by aligning one of Equal, Insert or Mod as a sequence, wherein one of Equal, Insert or Mod is determined by comparing predetermined length of the differential data streams for old and new versions of the software data included in the block.

However, Meller teaches
wherein the differential data stream is generated by aligning one of Equal, Insert or Mod as a sequence (Fig. 14; Para [0178], According to the one modified embodiment of the invention, a modified diff can be utilized, comparing between the modified version 1418 and the new version 1402. The resultant modified delta would recognize the insertion of additional elements, deletion of others and replacement of the rest (amongst are the items 1407, 1408, 1409 and 1410 that where not handled by the conversion element. This modified delta, together with the conversion element, will serve as the basis for generating the compact update package),
wherein one of Equal, Insert or Mod is determined by comparing predetermined length of the differential data streams for old and new versions of the software data included in the block (Para The meta-data 9A01 in association with the old version 901 describes the four blocks, their respective start address and their length. The meta-data 9A02 in association with the new version 902 describes the blocks included therein. By comparing meta-data 9A01 with meta-data 9A02 it can be demonstrated that the start address of block 905′ in this case is similar to this of block 905 of the old version. However, the start address of block 906′ equals to (addr(906)+size(909)). Likewise, the start address of block 907, when compared to the start address of block 907 of the old version also reflects a shift of size(909), that is, addr(907′)=addr(907)+size(909). On the other hand, the start address of block 908′ demonstrates a shift of (size(909)+size(910)), that is, addr(908′)=addr(908)+size(909)+size(910))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng and Yu’s teaching to Meller’s in order to generate modified version by applying conversion element to old version, and generating package including element and modified delta based on modified version (Meller [Summary]).


Notice of References Cited
Bainville (US 20190155598 A1) is related to a technique that generates a multi-version patch file at a server computing device. The technique includes, modifying a first file to produce a plurality of versions associated with the first file, in which the plurality of versions includes: (i) a latest version associated with the first file, and (ii) at least two previous versions relative to the latest version.

Zhang (US 20170206079 A1) discloses a terminal setting a time for upgrading a software version for next time according to an upgrade status of a current software version; detecting the software version according the set time; if a new software version is detected, acquiring an upgrade package of the new software version in a wireless way; and upgrading partition data segment by segment in a partitioned upgrade method by using the acquired upgrade package.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191